DETAILED ACTION
Status of the Claims
	Claims 2-17 are cancelled. Claims 23-34 are new. Claims 1, 18, 20, and 22-34 are pending in this application. Claim 1 is withdrawn. Claims 18, 20, and 22-34 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2018/064500 filed on 12/07/2018, which claims priority from the provisional application # 62596380 filed on 12/08/2017.

Information Disclosure Statement
The information disclosure statement from 02/17/2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (consisting of claims 18, 20 and 22) in the reply filed on 10/08/2021 is acknowledged. New claims 23-34 are added to group II for being dependent on independent method claim 18. 
1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021. 

Claim Objections
Claims 24-32 are objected to because of the following informalities:
In claims 24-32, Applicant recites “the lipid comprising the lipid emulsified system” in claims 24-26 which is grammatically incorrect. The way it stands, it would mean that the lipid emulsified system is in the lipid whereas it is clear that what the applicant is trying to say is that “the lipid is a…”. The language needs to be corrected such that this incorrect statement reads correctly. Applicant repeats this language for “surfactant” (in claims 27-28), stabilizer (in claims 29-30) and cryoprotectant (in claims 31-32) which also need to be corrected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8, 20 and 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “treating”, does not reasonably provide enablement for “preventing” cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice prevention or reversal with the invention commensurate in scope with these claims. In the instant case, specification provides disclosures about treating cancer (examples 2 and 4). Even though the specification mentions “chemopreventive and therapeutic anticancer efficacy” of its invention (table 5), there is no experimentation that prevents cancer or any kind of proof of it. NIH (National Cancer Institute, Risk Factors for Cancer, publication date: 12/23/2015) (Hereinafter NIH) discloses that “it is usually not possible to know exactly why one person develops cancer and another doesn’t” thus pointing out the fact that not all mechanisms that cause cancer are known thus making it clear that a full prevention is not possible. NIH also suggests ways of decreasing chances of developing certain cancers (list provided on pages 1-2) but discloses that “although some of these risk factors can be avoided, others—such as growing older—cannot”. Additionally, scientists such as Alex Kentsis (Why do young people get cancer?, Pediatr Blood Cancer. 2020 Jul; 67(7): e28335) (Hereinafter Kentsis) discuss molecular mechanisms behind cancer such as predisposition, environmental mutagen, oncogenic pathogens (pages 2-4) and points that “a precise understanding of the mechanisms that regulate the activity of developmental mutators in early-onset cancers, their environmental mutagens and oncogenic pathogens, and the inherited or constitutional cancer predisposing alleles that may influence their susceptibility should clarify future strategies for their treatment, screening, and potential prevention” (page 7) making it clear that the art still lacks a complete understanding of the . 
The applicant does not provide any results that would show that cancer would be prevented with the claimed treatment.  However, applicant does show results that would support the ability to treat.  
Based on the information for the state of the art from NIH and Kentsis and the results provided from the instant specification, a person of ordinary skill in the art would not successfully prevent cancer in the instant invention. There is undue experimentation required to be provided by the applicant or the current art with evidence of the claimed conditions being prevented by the instant invention. Enablement for “preventing” require a more complete understanding of the etiologies/causes of the recited conditions as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent cancer from occurring over the course of administration. 
In order for a person of ordinary skill in the art (such as a biological researcher) to prevent a disease, the person would have to address not only treat cancer but show evidence that all of the cancer diseases are prevented by a therapy.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevent the recited condition due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while treating is enabled, preventing is not enabled for the instant application.
Claims 20 and 22-34 are rejected as being directly or indirectly dependent on claim 18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 28, and 30 contain the trademark/trade names CAPMUL, Poloxamer, Tween, Labrafil and Transcutol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular lipids, surfactants, and stabilizer and, accordingly, the identification/description is indefinite. Applicant may amend the claims to add their particular chemical names rather than the trademark names.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20 and 22-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hongming Chen et al (US20040092428 A1, publication date: 05/13/2004) (Hereinafter Chen) and Jonathan E. Lacy (US 6096338, date of patent: 08/01/2000) (Hereinafter Lacy). 
Regarding claims 18 and 24-28, Chen teaches a method of treating an individual using paclitaxel (claim 39) in combination therapies (para 1) wherein the formulations of the invention are useful for treating mammalian cancers (para 87) which include but not limited to breast 18 saturated fatty acid) to be used in the pharmaceutical composition used in an amount less than about 1 percent of the composition (para 105). Chen also teaches a surfactant to be included in the pharmaceutical composition selected from poloxamer 188 (nonionic block linear copolymer), labrafil 2125 (mono-, di- and triglycerides and PEG-6 (MW 300) mono- and diesters of linoleic (C18:2) acid) (claim 19) as well as Tween 80 (polyoxyethylene sorbitan monooleate) (table 1) wherein the surfactant is at an amount from about 5% to about 25% (para 82). For the aforementioned combination therapy, Chen teaches antihistamine loratadine (para 110) in combination with the anticancer agent paclitaxel. Chen also teaches additional pharmaceutically acceptable excipients (para 55, para 91). 
Regarding claim 20, regarding the limitation of “wherein the cancer is at least in part resistant to treatment by a chemotherapeutic agent” of the instant claim, it is interpreted such that every cancer condition listed on para 87 of Chen is in part resistant to treatment by a chemotherapeutic agent. Regarding the “a chemotherapeutic agent” limitation, Chen teaches a paclitaxel as discussed above.  Cancers are known to have non-resistant and resistant forms to particular chemotherapeutics.  
Regarding claim 22, in addition to paclitaxel, Chen teaches other chemotherapeutic agents docetaxel (para 28) gemcitabine, irinotecan and the NSAI drug celecoxib (para 110).  

Regarding claims 18 and 34, Chen teaches a particle size range of 300-600 nm (table 1). The instant invention’s particle size limitation of 300 nm is within the range of 300-600 nm provided by Chen. 
Regarding claim 18, Chen teaches 1:5 of stearic acid (lipid) (1%) to tween-80 (surfactant) (5%) which is outside the range of about 1:1 to about 1:4 disclosed by the instant claim. 
Regarding claim 18, Chen doesn’t teach from about 4:1 to about 20:1 for the lipid to antihistamine ratio limitation. 
Regarding claim 18, Lacy teaches a lipid emulsified system (C4 lines 2-13) comprising a lipid (C4 line 49 to C5 lines 10), a surfactant (C7 lines 29-31), a drug (C4 line 2) wherein the ratio of lipid (Imwitor 988) (C5 lines 9-11) to drug (progesterone) is 5.7:1 (example 5). Lacy also teaches a lipid (Imwitor 988) (C5 lines 9-11) to surfactant (Cremophor RH40) (C7 lines 25-50) ratio of 1:1 (example 5). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Lacy also teaches loratadine (C13 line 1) as a hydrophobic drug (C11 line 33) which would be substituted with progesterone by one of ordinary skill in the art. Lacy also teaches other drugs such as chemotherapeutics (C12 lines 24-28). Lacy also teaches that the lipid is selected from the group consisting of stearic acid, oleic acid, glyceryl caprylate-caprate, and glyceryl monooleate (col 4 Iine 49 - col 5 Iine 11).
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Chen and Lacy and achieve the instant invention. Chen teaches the use of hydrophobic drugs such as loratadine as discussed above. One would be . 

Claim 33 in addition to claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hongming Chen et al (US20040092428 A1, publication date: 05/13/2004) (Hereinafter . 
Regarding claim 18, Chen and Lacy teach as discussed above.
Regarding claim 33, Chen discloses that “the particle sizes and size distribution are measured by dynamic laser light scatting” (para 115) but does not teach the “polydispersity index of particle size distribution of 0.2 or less” limitation of the instant claim. 
Regarding claim 33, Breitenkamp teaches a method for treating a cancer in a patient comprising administering to said patient a drug-loaded micelle (claim 37) wherein its compositions have a polydispersity index ("PDI") of about 1.0 to about 1.2 (para 81). Breitenkamp also teaches loratadine as its hydrophobic drug (para 251). Breitenkamp also teaches chemotherapeutic drugs such as paclitaxel (para 248, para 253). Breitenkamp also teaches specific embodiments where chemotherapy resistant cancer cells (e.g. Doxorubicin resistant MCF-7 breast cancer cells) are being treated with the drug-loaded micelles (example 9). 
It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the teachings of Chen, Lacy and Breitenkamp. Motivation to incorporate Lacy teachings into Chen teachings is discussed above. Breitenkamp discloses that “the utilization of chemistries which can be tailored to dissociate across a range of pH values make these drug-loaded micelles applicable in treating solid tumors and malignancies that have become drug resistant” (para 31). Breitenkamp provides compositions that can be “stable to post- administration dilution, can avoid biological barriers (e.g. reticuloendothelial system (RES) uptake), and deliver drugs in response to the physiological environment encountered in diseased tissues, such as solid tumors” (para 6). Thus one would be motivated to incorporate the teachings of Lacy and Breitenkamp into the teachings of Chen with a reasonable expectation of 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





	/A.A./               Examiner, Art Unit 1613           


/MARK V STEVENS/Primary Examiner, Art Unit 1613